[Cite as In re M.W. Children, 2019-Ohio-948.]
              IN THE COURT OF APPEALS
          FIRST APPELLATE DISTRICT OF OHIO
               HAMILTON COUNTY, OHIO



IN RE: M/W CHILDREN.                           :      APPEAL NO. C-180623
                                                      TRIAL NO. F15-2147X
                                               :

                                               :        O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: March 20, 2019



Roger Kirk, for Appellant Mother,

Raymond T. Faller, Hamilton County Public Defender, and Allison McWhorter,
Assistant Public Defender, Guardian ad Litem for Children,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Patrick Stapp,
Assistant Prosecuting Attorney, for Appellee Hamilton County Department of Job
and Family Services.
                       OHIO FIRST DISTRICT COURT OF APPEALS



Z AYAS , Judge.

          {¶1}   Mother appeals from the judgment of the Hamilton County Juvenile

Court adopting the magistrate’s decision and granting permanent custody of her three

minor children, D.M., L.W., and L.M. (collectively “the children”), to the Hamilton

County Department of Job and Family Services (“HCJFS”). Because the juvenile court

erred in denying mother’s request to testify, we reverse.

                     I. The Children Are Adjudicated Dependent

          {¶2}   Mother gave birth to the children before reaching her 18th birthday.

D.M. was born in 2014, L.W. in 2015, and L.M. in 2016. The children share the same

father.

          {¶3}   In September 2015, mother was 16 years old when her second child,

L.W., was born prematurely. The child also tested positive for marijuana. Mother

was unable to account for her older child D.M.’s whereabouts except to note that he

was staying with an uncle. Thus HCJFS filed a motion for interim temporary custody

and a complaint for temporary custody of D.M. and L.W. in the Hamilton County

Juvenile Court. The magistrate granted interim custody of the children to HCJFS.

She also appointed counsel for mother, counsel for father, and a guardian ad litem

(“GAL”) for the children.

          {¶4}   Mother appeared at the January 8, 2016 adjudicatory hearing. Father

did not. After hearing argument on stipulated facts surrounding L.W.’s birth and

mother’s not knowing the address of the uncle with whom D.M. was living, the

magistrate found that clear and convincing evidence established that D.M. and L.W.

were dependent. HCJFS was granted temporary custody over them. Mother did not

appeal from these orders.




                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}   HCJFS devoted resources to remediating the problems facing the

children and to ensuring their ability to return to the care of their mother or father.

Mother was provided with case management, supervised visitations, diagnostic

assessments of function (“DAFs”), therapeutic services, and parenting education.

Mother participated inconsistently in these services.

       {¶6}   Upon her birth in June 2016, L.M. was also placed in the interim

custody of HCJFS. She was placed in care with her siblings. At an October 6, 2016

hearing, the magistrate found that the issues that had led to the children’s removal

from mother’s care had not yet been remediated. L.M. was adjudicated dependent

and ultimately she was committed to the temporary custody of HCJFS. Mother did

not appeal from these orders.

       {¶7}   On January 9, 2017, a second magistrate granted HCJFS’s first motion

to extend temporary custody over the children. She also granted HCJFS temporary

custody over L.M.     On March 14, 2017, the magistrate found that mother had

completed a DAF that recommended individual therapy, toxicology screenings, and

parenting education at Beech Acres. On April 14, 2017, the magistrate granted a

second and final extension of temporary custody.

                    II. HCJFS’s Motion for Permanent Custody

       {¶8}   On May 23, 2017, HCJFS ultimately moved to modify temporary

custody to grant permanent custody of the children to HCJFS. On September 28,

2017, a third magistrate set a trial date for HCJFS’s motion for permanent custody.

Trial was scheduled for January 4 and 12, 2018.

       {¶9}   On the first day of trial, mother was in attendance with her counsel.

The magistrate noted that discovery documents had only recently been distributed to




                                          3
                     OHIO FIRST DISTRICT COURT OF APPEALS



the parties and, with the agreement of all parties except the GAL, continued the

matter. The magistrate set new trial dates of March 14 and 21, 2018.

        {¶10} Eight days later, father’s appointed counsel moved to withdraw. He

had represented father in every court proceeding since September 2015. In his

motion, counsel stated that father no longer wished to work with him. Following a

January 30, 2018 hearing on the motion, the magistrate permitted counsel to

withdraw.     She noted that father was “considering” representing himself.

Nonetheless, the magistrate advised father to contact the Hamilton County Public

Defender’s Office to arrange for a new attorney, and reminded him that trial dates

had been set for HCJFS’s permanent-custody motion.

        {¶11} On March 6, 2018, eight days before the trial was scheduled to begin,

father’s newly retained counsel made her first appearance in the proceeding. Six

days later, retained counsel also moved to withdraw. She stated that father now

planned to represent himself. Counsel also informed the magistrate that she had

told father that the custody trial was to commence on March 14.

        {¶12} Mother and her counsel were present in court on the March 14, 2018

trial date. Father appeared without counsel. But contrary to his stated intention to

proceed pro se, father now requested that counsel be appointed to represent him

prior to the custody hearing. The magistrate, noting that father had “made steps” to

obtain counsel through the public defender’s office, continued the matter until

counsel could be appointed and be ready for trial.

        {¶13} One week later, new counsel was appointed to represent father.

Father’s third counsel was present when the magistrate reset the commencement of

the trial for June 5, 2018. The second date of trial was ultimately set for June 22,

2018.



                                          4
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                III. The Custody Hearings

         {¶14} At the beginning of the June 5, 2018 custody hearing, the magistrate

noted that neither father nor mother was present. Mother’s counsel stated that he

had kept mother informed of the hearing dates.

                MOTHER’S COUNSEL: I am surprised that mother is not

          here, because if the Court, and I think parties, will note that mother’s

          come for pretty much every pretrial and every hearing for the most

          part, over the last several months.

                So, I then, when she wasn’t present today, I attempted to call

          the numbers I had. They seemed to be not in service.

                                           ***

                I guess I would be here participating and hopefully she’ll show

          up.

         {¶15} Father’s counsel explained that he had had only limited contact with

his client, and on that basis he sought a continuance of the proceedings.            The

magistrate acknowledged counsel’s effort to contact father and then denied his

request for a continuance. HCJFS indicated its readiness to proceed and the hearing

began.

         {¶16} Two witnesses testified: the HCJFS caseworker who had worked on the

case since January 2016, and the foster father caring for the children.              The

caseworker testified at length and noted the various deficiencies in the mother’s and

father’s abilities to parent the children.          Mother’s counsel cross-examined the

caseworker and highlighted inconsistencies or weaknesses in her testimony in regard

to her knowledge of mother’s efforts to complete the case services. On recross-

examination by mother’s counsel, for example, the caseworker acknowledged that



                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



mother had successfully completed parenting classes. Counsel asked her whether

mother had been regularly attending individual therapy sessions.

               CASEWORKER: Yeah, she’s been going.

                                      ***

               I mean I’ve skimmed some of the reports, and I’ve seen that

         she’s addressed some of the issues, her personal issues that she’s

         dealing with.

       {¶17} After the completion of the testimony, mother’s counsel stated that he

“certainly * * * was hoping to present testimony of mother.” The magistrate added,

“Okay. So that’s for next time,” and the hearing was continued in progress until June

22, 2018.

       {¶18} At the June 22 hearing, mother and father again failed to appear. The

magistrate inquired about mother’s presence.

               MOTHER’S COUNSEL: I just spoke to her on the phone. She

         had called the Court. She reported that she had arranged for rides to

         be here, and neither one of them appeared.

               So she’s in – her car is not working. So she’s arranged or tried

         to arrange some type of transportation to come here. I know she’s in

         Middletown she reports, so [she is] an hour away. I don’t know.

                                      ***

               And, apparently, she’s with [father].

       {¶19} The magistrate then ascertained from father’s counsel that he had

been unable to contact his client.

               MAGISTRATE: Okay. All right. Well, it is 11:22. We’re

         scheduled to begin at 11:00, so let’s begin.



                                             6
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶20} HCJFS rested. Mother’s counsel informed the magistrate that he had

intended to call his client.

                MOTHER’S COUNSEL: The Court hasn’t officially said it, but

         it sounds like the Court is not inclined to wait any longer.

                MAGISTRATE: I’m not. The parents didn’t appear without

         explanation to the Court anyway at the last setting, and then here

         we’re now 23 minutes in, and I understand she has [a] snafu with a

         ride, but she’s in Middletown, but she should have started this process

         a little sooner.

       {¶21} At the conclusion of the June 22 proceeding, without objection,

mother’s counsel moved two exhibits into evidence as the entirety of mother’s case.

One was a May 22, 2017 certificate indicating that mother had completed the Beech

Acres Parenting Center Parent Enrichment Services program. The other was a May

23, 2018 letter from mother’s counselor at the Family Access to Integrated Recovery

program. The counselor stated that mother had been diagnosed with persistent

depressive disorder.        Mother had completed 33 counseling sessions.           She had

attended sessions once a week for the previous four months. The counselor noted

that mother’s depression had “seemed to improve for some time.”

       {¶22} That same day, the magistrate issued a detailed written decision

granting HCJFS’s motion for permanent custody. The magistrate explained her

ruling denying mother’s request for a continuance by noting that HCJFS had “an

issue maintaining contact with both parents.” She described that issue as being

reflected in mother’s failure to appear at the first custody hearing, and in her failure

to contact her counsel until after the second custody hearing had begun.              The

magistrate noted that at the commencement of the second hearing mother and father



                                             7
                    OHIO FIRST DISTRICT COURT OF APPEALS



were “some 50 miles away [in Middletown], and they had not yet obtained

transportation.”

       {¶23} The magistrate found that HCJFS had established by clear and

convincing evidence that the children could not and should not be placed with either

parent within a reasonable time, see R.C. 2151.414(B)(1)(a), and that it was in their

best interests to be placed in the permanent custody of HCJFS.             See R.C.

2151.414(D)(1). The magistrate also noted that D.M. and L.W. has already been in

the temporary custody of HCJFS for 12 or more months of a consecutive 22-month

period. See R.C. 2151.414(B)(1)(d).

       {¶24} The magistrate concluded that despite three years of reunification

efforts by HCJFS, neither mother nor father had completed all the case-plan services.

For example, father had been referred for over 20 toxicology screenings and had

attended only one in which he tested positive for marijuana.         The magistrate

acknowledged that mother had completed a DAF, had engaged in therapy, and had

completed all random toxicology tests without a positive screening, but noted that

mother’s progress had come largely near the end of the case.

                   IV. The Juvenile Court Objections Hearing

       {¶25} Mother filed timely amended objections in which she challenged the

weight of the evidence adduced to support the magistrate’s custody decision and the

magistrate’s ruling denying her request to appear at trial. On September 18, 2018,

the juvenile court held a hearing on the objections. Mother was present with her

counsel. Her counsel sought leave to permit mother to testify before the juvenile

court as permitted under Juv.R. 40(D)(4)(b).




                                         8
                     OHIO FIRST DISTRICT COURT OF APPEALS



               MOTHER’S COUNSEL: [A]t the end of the day, what we really

         are asking for is for the Court to permit [mother] to have her, so to

         speak, day in court.

                                          ***

               When I contacted her [about missing the first trial date], it was

         my understanding she had the wrong date in her mind.

               And the second one – there was some issue where her mother

         was going to pick her up and that kind of fell through.

               But she called the court and I was able to talk to her – the

         magistrate knew that.

       {¶26} Counsel informed the juvenile court of mother’s good record of

attending the pretrial hearings. He then reminded the court of the importance of

permitting mother to testify.

               MOTHER’S COUNSEL:            [This hearing] is one of the most

         serious decisions this Court can make in some regards, about

         terminating parents’ rights.

               And it seems that to have the complete picture would be the

         most helpful for the Court [to] make that decision.

               There were only two witnesses * * * at trial.

               One of those was the caseworker and the other was the foster

         parent.

               But what we are – would be presenting, and what the Court

         would need to know, is how [mother’s] progress was regarding her

         case plan services to resolve the issues that came in.




                                             9
                     OHIO FIRST DISTRICT COURT OF APPEALS



               When this case started -- [mother] was just 16 years old when

         she had these children. She’s now 19.

               One of the issues then was her level of maturity. The other

         issue was – I mean, there were case plan services put in place.

               She had taken at least two diagnostic assessments. There were

         recommendations for individual therapy.

       {¶27} Counsel then described the uncertainties in the caseworker’s testimony

regarding mother’s progress in the case plan, particularly regarding her parenting

skills and her progress in individual therapy.

               Now, why this becomes important – because when you look at

         the transcript of the testimony of the caseworker * * * on two of the

         critical services, mom’s parenting skills and also her progress with the

         therapy, the caseworker’s ultimate response was, I don’t know.

               Whenever she was asked about the parenting, she says – you

         can see it in the transcript – Well you’re going to ask her, meaning * *

         * the parenting supervisor for mom – what her progress was in fact.

               And then as far as mom’s progress in the individual therapy * *

         * the caseworker had no action reports. We had some dialogue in trial

         about, you know, she wanted to get reports, but somebody didn’t

         show up or something like that.

                                              ***

               But you have no testimony – certainly the foster parent

         wouldn’t know anything about [mother’s] services.

               But the caseworker also on the critical issues was unable to

         produce any information in terms of what the level of progress was.



                                           10
                     OHIO FIRST DISTRICT COURT OF APPEALS



               And that’s why we’re asking the Court to allow [mother] to have

         a chance to testify to the Court and present her perspective and give

         the Court a complete picture of what it was before and where she is

         now in terms of her ability to parent these children.

       {¶28} HCJFS objected to mother’s testifying, noting the passage of

substantial time since the case had begun. HCJFS also argued that mother’s earlier

failures to take advantage of the case services were indicative of mother’s behavior in

general and that “this isn’t a case where mother is doing everything she can in order

to get her kids back.” Mother’s counsel reminded the court that mother had attended

most of the previous hearings, and that she had not made a previous request for a

continuance. He concluded by asking that mother have a “chance to show” that the

children should be returned to her: “So we would ask the Court to allow mom to have

that opportunity.”

       {¶29} The juvenile court then adjourned the objections hearing without

permitting mother to testify and without offering an explanation for its ruling. In its

judicial entry, journalized four weeks later, the juvenile court overruled mother’s

amended objections without comment beyond noting that the magistrate had

properly determined “the objected matters.”

       {¶30} The juvenile court accepted the magistrate’s decision, found that clear

and convincing evidence established that the children could not and should not be

placed with either parent within a reasonable time, and determined that it was in the

best interests of the children to be committed to the permanent custody of HCJFS.

       {¶31} Mother brought this appeal.




                                            11
                     OHIO FIRST DISTRICT COURT OF APPEALS




                V. The Denial of Mother’s Opportunity to Testify

       {¶32} In her first assignment of error, mother argues that the denial of her

request to testify deprived her of the opportunity to rebut HCJFS’s claims that the

children could not be returned to her in a reasonable amount of time and that

permanently terminating her rights to the children was in their best interests.

       {¶33} Mother is a party to the permanent-custody proceeding. See Juv.R.

2(Y). And a party has a right “to a reasonable opportunity to be present at trial[.]”

Brown v. Bowers, 1st Dist. Hamilton No. C-070797, 2008-Ohio-4114, ¶ 15. That

right is particularly important at a trial determining whether to terminate a parent’s

permanent rights to her children. See In re J.W., 9th Dist. Summit No. 24924,

2009-Ohio-6957, ¶ 19. But a party’s right to testify must be balanced against a trial

court’s ability to manage its docket so as to perform its work efficiently and

diligently. See In re E.A., 1st Dist. Hamilton No. C-130041, 2014-Ohio-280, ¶ 8.

       {¶34} Here the interests that the juvenile court was required to balance are

of the greatest consequence. The juvenile court has a strong interest in the timely

resolution of permanent-custody motions and in the “speedy resolution” of the

children’s custody. In re W.W., 1st Dist. Hamilton No. C-110363, 2011-Ohio-4912, ¶

51; see R.C. 2151.414(A)(2). Those interests are opposed by mother’s constitutionally

protected interest in the care, custody, and control of her children.       See In re

Murray, 52 Ohio St. 3d 155, 157, 556 N.E.2d 1169 (1990); see also Stanley v. Illinois,

405 U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972); Troxel v. Granville, 530 U.S.
57, 66, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000) (concluding that the federal

constitution “protects the fundamental right of parents to make decisions concerning

the care, custody, and control of their children”). That right is subject only to the



                                          12
                      OHIO FIRST DISTRICT COURT OF APPEALS



ultimate welfare of the children. In re Cunningham, 59 Ohio St. 2d 100, 106, 391
N.E.2d 1034 (1979).

       {¶35} The parent-child bond is “extremely important and when the state

attempts to permanently terminate the relationship between a parent and child, the

parent ‘must be afforded every procedural and substantive protection the law

allows.’” In re R.K., 152 Ohio St. 3d 316, 2018-Ohio-23, 95 N.E.3d 394, ¶ 5, quoting

In re Hayes, 79 Ohio St. 3d 46, 48, 679 N.E.2d 680 (1997). Among the protections

afforded to a parent is “a due process right to be present at permanent custody

hearings.” In re J.W., 9th Dist. Summit No. 24924, 2009-Ohio-6957, at ¶ 19-20.

       {¶36} This court will review whether the juvenile court’s decision denying

mother an opportunity to testify was unreasonable, arbitrary, or unconscionable in

light of these competing considerations. See In re E.A., 1st Dist. Hamilton No. C-

130041, 2014-Ohio-280, at ¶ 5; see also Juv.R. 40(D)(4(b).              To reach this

determination, we review the entire record including the proceedings before the

juvenile court at the September 18, 2018 objections hearing.

       {¶37} Here, the evidence of record weighs in favor of reversal. First, mother

had not previously requested a continuance. See In re Edward M., 6th Dist. Lucas

No. L-04-1282, 2005-Ohio-3354 (holding that the denial of father’s motion to

continue a permanent-custody trial was an abuse of discretion where father had

never before asked for a continuance and had attended all other scheduled hearings);

see also Moore at ¶ 7. We note that, unlike mother, father had previously requested

several continuances while attempting to obtain counsel. Of the 152 days that the

trial was delayed from its initial setting for January 4, 2018, until June 5, 2018, none

were occasioned by mother’s request for a continuance. We also note that of the 27




                                          13
                     OHIO FIRST DISTRICT COURT OF APPEALS



hearings held before the June custody hearings, mother had missed only two. Her

last absence was on February 15, 2017, nearly 16 months previously.

       {¶38} Indeed, mother appeared at the September 18, 2018 objections

hearing and was ready to “testify to the Court and present her perspective * * * of her

ability to parent these children” at that hearing. Under Juv.R. 40(D)(4)(b), in ruling

on objections, a juvenile court may “take additional evidence, or return a matter to a

magistrate.” Mother’s counsel was prepared for her to testify. HCJFS’s counsel,

father’s counsel, and the GAL were present. They were prepared to, and did, argue at

length regarding the limitations of mother’s prospective testimony. In light of the

gravity of the matter before it, the juvenile court’s decision to permit mother to

testify at the objections hearing could have conserved substantial judicial resources

while causing little inconvenience to the parties or the court.

       {¶39} Mother’s counsel explained that she was unable to attend the custody

hearings because of a lack of transportation. Compare In re J.W., 9th Dist. Summit

No. 24924, 2009-Ohio-6957, at ¶ 15 and 21 (parent was hospitalized for emergency

surgery and could not attend a permanent-custody hearing). While arranging for

transportation was a matter within mother’s control, the record reflects that she had

taken some steps to secure transportation. Mother’s car was not working, and she

had “arranged for rides” but “neither one” had appeared. At the objections hearing,

counsel informed the juvenile court that mother had sought one of the rides from her

mother.

       {¶40} The other important factors relevant to the juvenile court’s decision

include the need to expeditiously resolve the custody of the children, and whether

the custody of the children, and in particular a determination of their best interests,

could be fairly made in the absence of mother’s testimony. As the Ninth District



                                           14
                     OHIO FIRST DISTRICT COURT OF APPEALS



cogently framed the issue: “the goal of timely permanence is important in permanent

custody cases. But so, too, is the goal of properly measuring whether the parent-

child relationship should be maintained.” In re J.W. at ¶ 22.

       {¶41} Here, the 120-day statutory period to resolve HCJFS’s motion for

permanent custody had been significantly exceeded well before mother’s request to

testify. See R.C. 2151.414(A)(2); see also In re J.E., 2017-Ohio-8272, 100 N.E.3d 151,

at ¶ 16. Mother proposed to testify regarding her progress toward completion of her

case services, her progress in individual therapy, her increased level of maturity at

age 19, and her desire to remain a part of her children’s lives—all factors regarding

her ability to safely parent her children.      While this testimony would not have

rebutted the magistrate’s findings that D.M. and L.W. had been in the temporary

custody of HCJFS for more than 12 of the previous 22 months, it could have rebutted

the finding that the children could not and should not have been returned to mother

within a reasonable period, and, most importantly, it could have affected the juvenile

court’s determination of whether it was in the children’s best interests to have their

relationship with their natural mother permanently terminated.

       {¶42} The children’s best interests remain the ultimate focus of the juvenile

court’s inquiry. See In re Cunningham, 59 Ohio St. 2d 100, 391 N.E.2d 1034, at

syllabus; see also In re Bailey, 1st Dist. Hamilton No. C-040014, 2005-Ohio-3039, ¶

23.   And here mother’s presence at trial was necessary to fairly determine the

children’s best interests. See In re J.W., 9th Dist. Summit No. 24924, 2009-Ohio-

6957, at ¶ 22.

       {¶43} There are no mechanical tests for deciding when the juvenile court errs

in denying a parent’s request to testify. See, e.g., In re E.A., 1st Dist. Hamilton No. C-

130041, 2014-Ohio-280, at ¶ 29 and 31. Here, however, in light of the importance of



                                           15
                     OHIO FIRST DISTRICT COURT OF APPEALS



the parent-child bond, the short delay occasioned by mother’s single request for a

continuance, the necessity of mother’s presence at the trial, and the ability of the

juvenile court to easily remedy the harm by permitting mother to testify at the

objections hearing, we hold that the court abused its discretion in overruling

mother’s objection without taking additional evidence.

       {¶44} The first assignment of error is sustained.

               VI. Moot Challenge to the Weight of the Evidence

       {¶45} In her second assignment of error, mother essentially challenges the

weight of the evidence adduced to support the finding that it was in the best interests

of the children to be placed in the permanent custody of HCJFS.

       {¶46} Mother’s manifest-weight-of-the-evidence assignment of error is

rendered moot by our resolution of her first assignment of error and by our ultimate

disposition of this appeal, and therefore, we do not address it.             See App.R.

12(A)(1)(c).

                                   VII.    Conclusion

       {¶47} Having sustained the first assignment of error, we reverse the juvenile

court’s judgment and remand the cause to the juvenile court for proceedings

consistent with law and this opinion.
                                                Judgment reversed and cause remanded.


MOCK, P.J., and MYERS, J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                           16